DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        ROOSEVELT HOLLAND, III a/k/a KENNETH WILSON,
                        Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1271

                              [August 1, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Marina Garcia-Wood,
Judge; L.T. Case No. 83-10475 CF10A.

  Roosevelt Holland, III a/k/a Kenneth Wilson, Okeechobee, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, GERBER and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.